FILED
                           NOT FOR PUBLICATION                             AUG 29 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NATIVE VILLAGE OF POINT HOPE; et                 No. 12-35976
al.,
                                                 D.C. No. 3:11-cv-00200-TMB
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

U.S. ENVIRONMENTAL PROTECTION
AGENCY,

              Defendant - Appellee,

TECK ALASKA INCORPORATED and
NANA REGIONAL CORPORATION,

              Intervenor-Defendants -
Appellees.


                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                      Argued and Submitted August 13, 2013
                               Anchorage, Alaska

Before: KOZINSKI, Chief Judge, and BERZON and IKUTA, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Native Village of Point Hope, Alaska Community Action on Toxics, and

Northern Alaska Environmental Center appeal the district court’s grant of

summary judgment in favor of the EPA.

      Native Village of Point Hope has standing to challenge the EPA’s action on

behalf of one of its members, Franklin Sage. See Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs., 528 U.S. 167, 181 (2000). Sage’s affidavit established a

credible threat of injury that is traceable to the EPA’s action because it alleged that

his family fishes for Arctic grayling in the Wulik River, that Sage trades for such

fish, and that he is concerned that pollution in Red Dog Creek threatens the Arctic

grayling population. See Ocean Advocates v. U.S. Army Corps of Eng’rs, 402 F.3d

846, 859 (9th Cir. 2005).

      We reject Point Hope’s argument that the EPA was arbitrary and capricious

in approving the site-specific water quality criterion for total dissolved solids

(TDS) in Red Dog Creek during Arctic grayling spawning season without first

obtaining additional data on the long term and delayed impacts to Arctic grayling

from exposure to TDS at fertilization. The EPA’s reasonable conclusion (after

consideration of the Stekoll study) that it was unnecessary to require follow-up

research regarding such long-term effects of exposure, was well within its “wide

latitude in determining the extent of data-gathering necessary to solve a problem.”


                                           2
Envtl. Def. Ctr., Inc. v. E.P.A., 344 F.3d 832, 870 (9th Cir. 2003) (quoting Sierra

Club v. E.P.A., 167 F.3d 658, 662 (D.C. Cir. 1999)).

      AFFIRMED.




                                          3